DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 8, 2022 has been entered.
Claims 1-4, 7-12, 14-16 and 18 are pending wherein claims 8-11 and 15 remain withdrawn. Applicant amended claims 1 and 12, and added new claim 18. 
Response to Arguments
While the claims remain rejected based on the disclosure of Chien et al., the amendment necessitated the new grounds of rejection below. The new grounds of rejection render moot Applicant’s remarks (including Applicant’s C.F.R. 1.132 Declaration) regarding the patentability of the claims. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “smaller” in the penultimate line of claim 1 should be changed to “less”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 12, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the limitation “wherein a reagent vessel with a plurality of slots formed as one piece” is inherently indefinite. The limitation is grammatically incomplete, and thus the relationship between the reagent vessel and the claimed invention is unclear (is the claim trying to recite the reagent vessel as a part of the claimed invention?). Based on Applicant’s remarks, the claim intends the reagent vessel to be a part of the claimed invention. The claim will be examined accordingly. To obviate the rejection, the limitation “and” at the end of line 3 should be moved to the end of line 6, and the limitation “wherein” at the beginning of line 7 should be deleted. 
Claim 1 is additionally indefinite because of the limitations “the first fastener” and “the second fastener” (see lines 11-12). Because the claims previously recite “at least two first fasteners” and “at least two second fasteners”, it is unclear to which fastener the limitations refer. 
Likewise, claim 14 is indefinite. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2013/0272931 A1) in view of Giraud et al. (US 8,911,691 B2)
 With respect to claim 1, Chien et al. disclose a modular reagent plate comprising (see Figs. 2-4 and annotated Fig. 2 below): 
a support rack comprising a frame 220 and one or more separators (dividers on which holes 225 are formed, see Fig. 2), wherein two ends of each separator are respectively connected to the frame 220 (see Fig. 2); 
a base 240 comprising a frame body, wherein the support rack is disposed on the frame body of the base 240 and can be detachably combined with the base via fasteners 250 (see Fig. 2); and
a reagent vessel 100 with a plurality of slots formed as one piece (see Fig. 3); and
wherein a length of the reagent vessel is less than a length of the one or more separators* and the frame (*The claimed “length” is being interpreted to encompass a length of all of the separators and the frame, given that the claim recites a single length for the potentially numerous separators and the frame). 
The modular reagent plate taught by Chien et al. differs from the claimed invention in that Chien et al. do not disclose or suggest that the reagent vessel 100 and the support rack comprise fasteners. 
Giraud et al. disclose a rack for holding vessels therein (see Fig. 1), wherein the rack comprises asymmetric openings for receiving the vessels in a single orientation.(see abstract). In addition, an outer surface of each vessel and an inner surface of each asymmetric opening comprise complementary fasteners 36, 64 and 66 for securing the vessel in the asymmetric opening (see lines 52-60, col. 4; lines 14-29, col. 5). In light of the disclosure of Giraud et al., it would have been obvious to one of ordinary skill in the art to provide the support rack and the reagent vessel taught by Chien et al. with complementary fasteners for securing the reagent vessel in the support rack. Specifically, given that the modular reagent plate taught by Chien et al. holds the reagent vessel by supporting the side surfaces of the reagent vessel (see Fig. 4), it would have been obvious to one of ordinary skill in the art to provide at least two first fasteners on side surfaces of the reagent vessel 100, and at least two second fasteners on the side surfaces of the separators such that the second fasteners correspond to, and thus join with, the first fasteners so as to secure the reagent vessel 100 in the support rack (see Fig. 4).

    PNG
    media_image1.png
    464
    695
    media_image1.png
    Greyscale

With respect to claim 2, the support rack further comprises a third fastener 250 positioned on at least one edge of the frame (see Fig. 2), and the frame body of the base 240 comprises a fourth fastener positioned on at least one side wall (top side) of the frame body, such that the third fastener 250 and the fourth fastener correspond to and join together (see Fig. 2).  
With respect to claim 3, the third fastener 250 is a bump in the form of a rivet (see [0030]), and the fourth fastener is a receiving portion that receives the third fastener 250 (see Fig. 2). 
With respect to claim 4, the separators are arranged horizontally (see Fig. 2).  
With respect to claims 7 and 12, the modular reagent plate taught by Chien et al. further comprises a heat plate (see [0035] disclosing heating device that is not illustrated), and the reagent vessel 100 is disposed on a space defined by a separator of the support rack (see Fig. 4).  
With respect to claim 14, the complimentary fasteners taught by Giraud et al. are tabs (protrusions) and shoulders (grooves) (see lines 14-29, col. 5). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use protrusions and grooves as the first and second fasteners, respectively. 
With respect to claim 16, the reagent vessel 100 includes 6 slots (see Fig. 1)
With respect to claim 18, the reagent vessel 100 also interacts with the frame via a round end and a square end of the reagent vessel 100 (see Figs. 3 and 4). Consequently, it would have been obvious to one of ordinary skill in the art to provide at least one first fastener on the round end and/or the square end of the reagent vessel 100. Naturally, it would have been obvious to one of ordinary skill in the art to provide the frame 220 with second fasteners for joining with the at least one first fastener on the round end and/or the square end of the reagent vessel 100.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796